                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        GLENN D. GALLOT,                                Case No. 19-03458 BLF (PR)
                                  11
                                                      Plaintiff,                        ORDER OF DISMISSAL
                                  12
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14    UNKNOWN,
                                  15                  Defendant.
                                  16

                                  17

                                  18          On June 18, 2019, Plaintiff, proceeding pro se, filed a document which was
                                  19   construed as an attempt to initiate a civil rights action pursuant to 42 U.S.C. § 1983.
                                  20   (Docket No. 1.) On the same day, the Clerk sent Plaintiff a notice informing him that he
                                  21   must file a complaint on the proper form within twenty-eight days or the action would be
                                  22   dismissed. (Docket No. 3.) A blank complaint form and postage-paid return envelope
                                  23   were enclosed with the notice. (Id.) The Clerk also sent a separate notice informing
                                  24   Plaintiff that he needed to either pay the filing fee or file an In Forma Pauperis (“IFP”)
                                  25   application within twenty-eight days to avoid dismissal. (Docket No. 2.) The deadline,
                                  26   July 16, 2019, has passed, and Plaintiff has failed to file a proper complaint and pay the
                                  27   filing fee or file an IFP application.
                                  28
                                   1            Accordingly, this action is DISMISSED without prejudice for failure to file a
                                   2   proper complaint and pay the filing fee. The Clerk shall terminate all pending motions and
                                   3   close the file.
                                   4            IT IS SO ORDERED.
                                   5   Dated: _____________________
                                                July 23, 2019                               ________________________
                                                                                            BETH LABSON FREEMAN
                                   6
                                                                                            United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\BLF\CR.19\03458Gallot_dis-ifp-compl.
                                  26

                                  27

                                  28                                                    2
